                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   ABERDEEN DIVISION

BRANDON WILLIAMS                                                                           PETITIONER

v.                                                                             No. 1:18CV105-SA-DAS

STATE OF MISSISSIPPI                                                                     RESPONDENT

                                     MEMORANDUM OPINION

        This matter comes before the court on the pro se petition of Brandon Williams for a writ of

habeas corpus under 28 U.S.C. § 2254. The State has moved to dismiss the petition for failure to exhaust

state court remedies. The petitioner has responded to the motion, and the matter is ripe for resolution.

For the reasons set forth below, the State’s motion will be granted, and the instant petition for a writ of

habeas corpus will be dismissed without prejudice for failure to exhaust state remedies.

                                               Exhaustion

        Under 28 U.S.C. § 2254(b)(1), a prisoner seeking habeas corpus relief must first exhaust state

remedies. Section 2254 provides, in relevant part:

        (b)(1) An application for a writ of habeas corpus on behalf of a person in custody
        pursuant to the judgment of a State court shall not be granted unless it appears that –

                (A) the applicant has exhausted the state remedies available in the courts of the
                    State; or

                (B) (i) there is an absence of available State corrective process; or
                    (ii) circumstances exist that render such process ineffective to protect the
                    rights of the appellant
...

        (c) An applicant shall not be deemed to have exhausted the remedies available in the
        courts of the State, within the meaning of this section, if he has the right under the law
        of the State to raise, by any available procedure, the question presented.

        “A fundamental prerequisite to federal habeas relief under 28 U.S.C. § 2254 is the exhaustion

of all claims in state court under § 2254(b)(1) prior to requesting federal collateral relief.” Sterling v.

Scott, 57 F.3d 451, 453 (5th Cir. 1995) (citing Rose v. Lundy, 455 U.S. 509 (1982)). A finding of
exhaustion requires the petitioner to have “fairly presented the substance of his claims to the state

courts.” Sones v. Hargett, 61 F.3d 410, 414-15 (5th Cir. 1995) (citing Vela v. Estelle, 708 F.2d 954, 958

(5th Cir. 1983)). Further, exhaustion “requires that normally a state prisoner’s entire federal habeas

petition must be dismissed unless the prisoner’s state remedies have been exhausted as to all claims

raised in the federal petition.” Graham v. Johnson, 94 F.3d 958, 968 (5th Cir. 1996) (citing Rose, 455

U.S. at 518-19). The exhaustion doctrine serves the salutary purpose of “giving the state courts the first

opportunity to review the federal constitutional issues and to correct any errors made by the trial courts,

[and thus] ‘serves to minimize friction between our federal and state systems of justice.’” Satterwhite v.

Lynaugh, 886 F.2d 90, 92 (5th Cir. 1989) (quoting Rose, at 518) (citations omitted).

                                             Facts and Procedural History

           On September 2, 2014, Brandon Williams pled guilty to possession of cocaine and was

sentenced to three years in the custody of the Mississippi Department of Corrections (MDOC) as

a habitual offender under Miss. Code Ann. § 99-19-81. Exhibit A1 (Docket, Indictment, Petition

to Enter Plea of Guilty, Sentencing Order, and Transcript, Cause No. CR-2013-11, Yalobusha

County Circuit Court). Despite Mr. Williams’s mandatory sentence as a habitual offender, he was

released on parole on January 28, 2015, due to an administrative error. Exhibit B (Inmate Time

Sheet). When Mississippi Department of Corrections officials discovered the administrative error,

a warrant for Williams’s arrest was issued by MDOC on September 19, 2016 (Exhibit C), and he

was returned to MDOC custody on May 11, 2017 (See Exhibit B, Inmate Time Sheet). Rosetta S.

Young, Deputy Director of Records for the MDOC, prepared an Affidavit regarding the

administrative error. See Exhibit D (Affidavit of Rosetta S. Young).




1
    The exhibits referenced in the instant memorandum opinion may be found attached to the State’s motion to dismiss.
                                                            -2-
       In the instant petition, Mr. Williams challenges MDOC’s calculation of his sentence. He

alleges that his tentative release date is May, 2019, which will cause him to serve “a 4 year sentence

with MDOC instead of 3 years,” and that he does not get “credit for, nor any reimbursement of

funds [he] paid to be on [parole].” ECF doc. 1, p. 4. Mr. Williams requests “credit for the time [he]

was under the supervision of MDOC while on [parole],” and he requests “reimbursement of funds

[he] paid to be on [parole] if [he does] not get credit for the time [he] served while on [parole].”

ECF doc. 1, p. 5. He attached to his petition a Certificate of Parole showing a parole date of January

28, 2015, as well as a Discharge Certificate showing a discharge date of December 10, 2015. ECF

doc. 1, pp. 13-14.

       Mr. Williams filed a request for administrative relief through the MDOC’s Administrative

Remedy Program (“ARP”), docketed as #CMCF-17-2163, in which he sought a copy of his time

sheet and records regarding his parole and GPS monitoring. His time sheet was provided to him,

but officials told Mr. Williams that he would have to request his parole records from his parole

officer. Exhibit E (ARP documents). Mr. Williams then filed a request with ARP on May 16, 2018,

in which he alleges substantially the same issues as raised in the instant Petition. Exhibit F. A

response letter was sent to Williams advising him that only one complaint can be made per ARP

request. Id. These are the only filings Mr. Williams has made with ARP regarding the time

calculation issues alleged in the instant petition.

       State court records reflect that Mr. Williams did not appeal any ARP decision with the

appropriate circuit court so that he might seek review in the Mississippi Supreme Court.

Employees with the Circuit Clerk Offices of Yalobusha County (county of original conviction)

and Greene County (where the petitioner has been housed), Chickasaw County (where the

petitioner has been housed), and Sunflower County (where the petitioner is currently housed),

                                                 -3-
verified to counsel for the State that Mr. Williams has no current filings in these counties. Mr.

Williams filed a Motion for Sentence Modification on September 15, 2017, in the Yalobusha

County Circuit Court, which was denied on November 14, 2017. Exhibit G. The Mississippi

Supreme Court’s docket, as available on that court’s official website, does not reflect an appeal of

the trial court’s denial of his Motion for Sentence Modification nor any other pleadings filed by

Mr. Williams.

        Mr. Williams still has the remedy of application for post-conviction relief pursuant to Miss.

Code Ann. § 99-39-5(h), if he claims “that his sentence has expired; his probation, parole or

conditional release unlawfully revoked; or he is otherwise unlawfully held in custody” – a remedy

he may pursue in state court. As such, the instant petition for a writ of habeas corpus must be dismissed

for failure to exhaust state remedies. The court cautions the petitioner that the one-year federal habeas

corpus limitations period has been running during the pendency of this federal petition, and the

petitioner needs to move with diligence to ensure that he exhausts state remedies prior to the expiration

of the federal habeas corpus deadline. A final judgment consistent with this memorandum opinion will

issue today.

        SO ORDERED, this, the 5th day of March, 2019.

                                                                 /s/ Sharion Aycock
                                                                U. S. DISTRICT JUDGE




                                                  -4-
